Citation Nr: 1038845	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-19 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to December 
1972, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA), Atlanta, Georgia, Regional Office (RO), 
which denied service connection for PTSD.  The Veteran disagreed 
with such decision and subsequently perfected an appeal.   

After this appeal was certified to the Board, the Veteran 
submitted additional evidence with a waiver of agency of original 
jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2009).  
Therefore, the Board may properly consider such newly received 
evidence.

The Board notes that the RO originally adjudicated the issue as 
entitlement to service connection for PTSD.  However, medical 
evidence of record reveals additional diagnoses of various 
acquired psychiatric disorders, to include depressive disorder 
not otherwise specified.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the 
Board has recharacterized the issue as shown on the first page of 
this decision and acknowledges that such description includes a 
claim of entitlement to service connection for all currently 
diagnosed acquired psychiatric disorders.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD.  Although the Board regrets the 
additional delay, a remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's service connection claims so that 
he is afforded every possible consideration.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

The Veteran contends that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his military service.  
Specifically, he alleges that between July 1971 and December 1971 
during a six month cruise in the Mediterranean, two shipmates 
were injured during a refueling accident aboard the USS Detroit 
which he witnessed.  He also reported that "sometime in 1972" 
when USS Detroit escorted the USS Saratoga to Vietnam, the USS 
Detroit nearly collided with a civilian ship.  The Veteran also 
recounted that he incited a race riot aboard the USS Detroit, but 
was unable to provide any other information regarding this 
stressor including the approximate dates it occurred.  He 
indicated that he continues to experience stress and nightmares 
from these events.  See January 2006 "Statement in Support of 
Claim for Service Connection for PTSD," VA Form 21-0781.  

Post-service VA treatment records reflect diagnoses of PTSD and 
depressive disorder not otherwise specified.  

In general, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor, is required.  
See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element 
as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor actually varies depending on whether it can be 
determined that the Veteran "engaged in combat with the enemy."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 38 
C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a 
determination is made that the Veteran did not "engage in combat 
with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other statements as to the occurrence 
of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010 but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board on or after July 13, 2010; were appealed to 
the Board before July 13, 2010 but have not been decided by the 
Board as of July 13, 2010; or are pending before VA on or after 
July 13, 2010 because the United States Court of Appeals for 
Veterans Claims vacated a Board decision on an application and 
remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 
2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 
15, 2010).

In this case, the Veteran does not claim that his PTSD disability 
is the result of fear of hostile military or terrorist activity.  
Moreover, his service personnel records do not demonstrate any 
combat service nor does the Veteran claim that his current 
psychiatric disability is the result of such service.  Therefore, 
the amended regulations do not appear to be relevant in the 
instant appeal.  However, the Veteran is currently diagnosed with 
PTSD and he claims non-combat related stressors, thus, 
appropriate development should be conducted to substantiate the 
Veteran's claimed stressors.  In this case, review of the claims 
folder reveals that in January 2006, the U.S. Army and Joint 
Services Records Research Center (JSRRC) determined that the 
Veteran's claimed stressors lack specificity in that a two-month 
specific date range when the stressful event occurred, the 
Veteran's unit of assignment at the time of the event, and the 
geographic location of where the stressful event took place was 
not provided, so an attempt for a successful search for validity 
could not be conducted.  See January 2006 Memorandum from JSSRC.  
In January 2006, the Veteran subsequently submitted a more 
detailed description of his stressors.  Although he did not 
submit specific information required to verify some of his 
stressors, including his claimed stressor of inciting a race riot 
aboard the USS Detroit, he did provide specific information 
required by JSRRC regarding two of his claimed stressors.  In 
this regard, the Veteran indicated that between July 1971 and 
December 1971 during a six month cruise in the Mediterranean, two 
shipmates were injured during a refueling accident aboard the USS 
Detroit which he witnessed.  See January 2006 "Statement in 
Support of Claim for Service Connection for PTSD," VA Form 21-
0781.  The Veteran's second claimed stressor occurred "sometime 
in 1972" when USS Detroit escorted the USS Saratoga to Vietnam.  
The Veteran indicates during this period the USS Detroit nearly 
collided with a civilian ship, and he continued to experience 
stress and nightmares from these events.  See id.  A review of 
the Veteran's service personnel records indicate that the on 
April 10, 1972, USS Detroit was "bound South on a mission of 
importance from Norfolk, Virginia, to the Indian Ocean via the 
Cape of Good Hope."  See April 1972 Administrative Remarks.  The 
Veteran was on unauthorized absence, surrendered on board the USS 
Detroit, and the unauthorized absence was dismissed in late March 
1972 to early April 1972.  The Veteran indicates that his second 
claimed stressor occurred around this time period.  The AMC/RO 
should attempt to verify the Veteran's two claimed stressors, 
including the refueling accident he witnessed aboard the USS 
Detroit between July 1971 to December 1971 (during a six month 
cruise in the Mediterranean) and the near collision of the USS 
Detroit with a civilian ship he witnessed between April 10, 1972, 
to December 1972.      
            
Further review of the Veteran's claims folder indicates that he 
has not been afforded a VA examination in order to determine if 
his additional acquired psychiatric disorder, to include 
depressive disorder not otherwise specified, are etiologically 
related to his military service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

Additionally, while on remand, the Veteran should be afforded 
proper notice in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) with respect to his claim for service 
connection for an acquired psychiatric disorder.  In this regard, 
while he has been provided with proper notice pertinent to the 
PTSD aspect of his claim, he has not been given such notice 
regarding his broader claim for service connection for an 
acquired psychiatric disorder. 
 
Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish entitlement to service 
connection for an acquired psychiatric 
disorder.  Such notice should include 
notice of the information and evidence 
necessary to establish a disability rating 
and an effective date in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC/RO should contact the United 
States Army and Joint Services Records 
Research Center (JSRRC) or any other 
appropriate sources for verification of the 
Veteran's claimed in-service stressors, 
specifically the refueling accident he 
witnessed aboard the USS Detroit between 
July 1971 to December 1971 (during a six 
month cruise in the Mediterranean) and the 
near collision of the USS Detroit with a 
civilian ship he witnessed between April 
10, 1972, to December 1972, to include any 
further information received from the 
Veteran regarding these claimed stressors.

The claims file should contain 
documentation of the attempts made and any 
responses received.  

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded a VA 
examination with respect to the 
psychiatric disorder, to include PTSD, 
claim.  The claims file and a copy of this 
remand should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiner in 
conjunction with each examination and the 
report should state that such review has 
been accomplished.

The VA examiner should note whether the 
Veteran currently has any psychiatric 
disability, including PTSD.  The VA 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current psychiatric disability, 
including PTSD, is related to the 
Veteran's service, or any incident in 
service, to include any reported and 
verified stressors. 

The examiner should reconcile any opinion 
with the Veteran's STRs and treatment 
records relevant to the Veteran's claims 
for any psychiatric disability, to include 
PTSD, including treatment records from the 
Tuskegee VAMC.  A complete rationale 
should be provided for any opinion.

4.  The AMC/RO should then readjudicate 
the service connection claim for an 
acquired psychiatric disorder, to include 
PTSD, in light of all evidence of record.  
The Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case as to the issues remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.  
Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not 
attending the requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


